DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action was made in response to an amendment filed 5/11/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6, 15, and 20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Eggert, Jr. (US 4,267,895).  Eggert discloses:
With regard to claim 1 - A utility vehicle, comprising: 
a frame 20 extending in a generally longitudinal direction; 
a drive train supported by the frame 20, the drive train comprising an engine 56; 
a plurality of wheels 76 operably coupled to the frame 20; 
a first seating area positioned at a first longitudinal position; and 
a second seating area positioned at a second longitudinal position, the second seating area being rearward of said first seating area, a seat bottom of the second seating area being forward of the engine, the seat bottom being below a top plane of the engine, and the second seating area being profiled such that the hip pivot axis of a passenger in said second seating area is higher than the hip pivot axis of a person in the first seating area. (see the marked up figure below; the seat bottom of the second seating area is higher than the seat bottom of the first seating area).

    PNG
    media_image1.png
    418
    640
    media_image1.png
    Greyscale

With regard to claim 2 - wherein the first seating area is comprised of side-by-side seating supports 78, 80.

With regard to claim 3 - wherein the first side-by-side seating supports 78, 80 are defined by a pair of bucket seats (“For example, front seats 78 and 80 may be bucket seats of conventional design.” – Column 4, Lines 1 and 2).

With regard to claim 4 - wherein the second seating area comprises side-by-side seating supports 31.

With regard to claim 6 - wherein the second seating area further comprises a second seating platform coupled to the frame, and the side-by-side seating supports are coupled to the second seating platform (refer to figure above).

With regard to claim 15 - A utility vehicle, comprising: 
a frame 20 extending in a generally longitudinal direction, the frame being comprised of a plurality of frame sections; 
a drive train supported by the frame 20; 
a plurality of wheels 76 operably coupled to the frame 20; 
a first seating area positioned at a first longitudinal position; and 
a second seating area positioned at a second longitudinal position, the second seating area being rearward of said first seating area and being profiled such that the hip pivot axis of a passenger in said second seating area is higher than-the hip pivot axis of a person in the first seating area.

With regard to claim 20 - wherein the drive train comprises an engine 56, and wherein the second seating area is forward of the engine 56 (see figure above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggert.  Eggert fails to disclose wherein the second side-by-side seating supports are defined by a pair of bucket seats.  Eggert discloses the first set of side-by-side seating supports as being defined by a pair of bucket seats.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Eggert such that the second side-by-side seating supports are defined by a pair of bucket seats to allow for more individual comfort for passengers sitting in the second seating area.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggert in view of Coffey et al (US 5,997,069).  Eggert fails to disclose wherein the side-by-side seating supports are latchably removable from the second seating platform.  Coffey teaches a removable seat assembly comprising a seat that is latchably removable from a seating platform.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Eggert with the teaching of Coffey such that the seating supports are latchably removable from the second seating platform to allow for the seats to be removed to give more cargo carrying space.

Claims 8-11, 13, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggert in view of Townsend (US 6,010,182).  Eggert discloses:
With regard to claim 8 - A utility vehicle, comprising: 
a frame 20 extending in a generally longitudinal direction; 
a drive train supported by the frame; 
a plurality of wheels 76 operably coupled to the frame; 
a front axle coupled to one or more of the plurality of wheels; 
a rear axle coupled to one or more of the plurality of wheels; 
a first seating area (see marked up figure above) comprised of side-by-side seat positions 78, 80 at a first longitudinal position; and 
a second seating area comprised of side-by-side seat positions 31 at a second longitudinal position, where the second longitudinal position positions the hip pivot axis of a passenger in the second seating area, either above or longitudinally forward of, a centerline of the rear axle (see Fig. 3), and an upper frame, the upper frame comprising a front section 12, a center section 14, and a rear section 16, the front, center, and rear sections being coupled to each other.
Eggert fails to explicitly disclose the front, center, and rear sections being removably coupled to the frame.  Townsend teaches a vehicle chassis and body construction that comprises a node and interlocking spaceframe system allowing for portions of the frame, including front, center, and rear sections of an upper frame, to be removably coupled to each other and the rest of the vehicle structure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Eggert with the teaching of Townsend’s nod and interlocking spaceframe system to allow for the vehicle to be hand assembled in the field (Abstract).
With regard to claims 9-11 and 13, see the 102 rejection to claims 2-4 and 6, respectively, above.
With regard to claim 16, Townsend teaches a frame coupler 9 that couples together the frame sections 5, the frame coupler comprising coupler sections associated with each coupler end, and the coupler sections having an alignment assembly 10 for aligning the coupler sections to each other.
With regard to claim 17, Townsend teaches wherein the frame coupler 9 couples the frame sections together at a longitudinal position within 25% of the length of the frame at either end thereof (see Fig. 10).
With regard to claim 18, Townsend teaches wherein the frame coupler 9 comprises coupler sections associated with each coupler end, and wherein the coupler sections have complementary interengagement elements 9.
With regard to claim 19, Townsend teaches wherein fasteners 10 retain the interengaging elements 9 together, and wherein the fasteners 10 are in tension to force the complementary interengaging elements 10 into engagement.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggert and Townsend.  Eggert and Townsend fail to disclose wherein the second side-by-side seating supports are defined by a pair of bucket seats.  Eggert discloses the first set of side-by-side seating supports as being defined by a pair of bucket seats.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Eggert and Townsend such that the second side-by-side seating supports are defined by a pair of bucket seats to allow for more individual comfort for passengers sitting in the second seating area.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggert and Townsend and further in view of Coffey et al (US 5,997,069).  Eggert and Townsend fail to disclose wherein the side-by-side seating supports are latchably removable from the second seating platform.  Coffey teaches a removable seat assembly comprising a seat that is latchably removable from a seating platform.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Eggert and Townsend with the teaching of Coffey such that the seating supports are latchably removable from the second seating platform to allow for the seats to be removed to give more cargo carrying space.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	August 19, 2022




/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616